Citation Nr: 1100017	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to an initial rating greater than 30 percent for 
pulmonary asbestosis with asthma and chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1961.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and July 2009 rating decisions of the 
Regional Office (RO) in Detroit, Michigan, which respectively 
granted service connection for hearing loss, rated 
noncompensable, and for pulmonary asbestosis with asthma and 
COPD, rated 30 percent.  

In October 2010, the Veteran appeared at a hearing before the 
undersigned.  A transcript of that proceeding has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veteran alleges his service-connected hearing loss and his 
service-connected pulmonary asbestosis with asthma and COPD 
warrant higher ratings.  The Board finds that additional 
development is necessary prior to the adjudication of these 
claims. 
 
Bilateral Hearing Loss

During the October 2010 Board hearing the Veteran and his 
representative specifically argued that the Veteran's bilateral 
hearing loss disability had increased in severity since his most 
recent March 2007 VA examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a veteran is 
entitled to a new VA examination where there is evidence, 
including his statements, that the disability has worsened since 
the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has 
also held that VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the Veteran's contentions, the claim must be 
remanded in order to afford the Veteran a VA examination to 
determine the current severity of his bilateral hearing loss 
disability.

At the October 2010 hearing, the Veteran also testified that he 
had received private audiometric testing; his representative 
indicated that the record of that testing should have been 
associated with the claims file.  The Board's review of the 
record revealed an August 2007 letter from S.L.K., D.O. of ENT 
Associates of Jackson, P.C. which provides an opinion relating 
the Veteran's hearing loss to his military noise exposure.  This 
letter does not include any report of audiometric testing and it 
is unclear from S.L.K.'s letter whether he completed such 
testing.  Thus, the Veteran should be asked to identify whether 
he received any audiometric testing from S.L.K. or any other 
private treatment providers, so the RO/AMC can secure all 
relevant records.  

In addition, during the October 2010 Board hearing the Veteran 
reported ongoing treatment with the VA for his bilateral hearing 
loss.  In that regard, the Board observes that the most recent VA 
treatment records in the claims file are from January 2009.  As 
such, the RO/AMC should take the opportunity to obtain relevant 
VA treatment records from January 2009 to the present.

Pulmonary Asbestosis with Asthma and COPD

The Veteran asserts that the current 30 percent rating for his 
service-connected respiratory disabilities does not adequately 
compensate him for the degree of severity of the disabilities.  
In essence, he contends that he is entitled to a separate rating 
for each of his respiratory disorders, that is, pulmonary 
asbestosis, asthma, and COPD.

The Veteran was afforded a VA examination for his service-
connected respiratory disabilities in February 2009.  During the 
course of that examination no specific diagnostic testing was 
conducted, to include a Pulmonary Function Test (PFT) or chemical 
or exercise stress testing.  During the October 2010 Board 
hearing the Veteran's representative argued that the examination 
was inadequate because the Veteran was not subjected to a stress 
test.  

The February 2009 examination report references the results of a 
May 2008 PFT; however, it does not appear that a PFT was 
completed during the VA examination.  The claims file also 
includes prior and subsequent PFTs from August 2006 and July 
2008.  Of greater significance, the Board notes that the claims 
file does not include a measurement of the Veteran's maximum 
exercise capacity, in terms of ml/kg/min of oxygen consumption, 
which is specifically listed in the rating criteria for the next 
higher 60 percent rating available for COPD and asbestosis under 
38 C.F.R. § 4.97, Diagnostic Codes 6604 and 6833 (2010).  

Given the evidence suggesting that the February 2009 VA examiner 
did not complete relevant diagnostic testing and the absence of 
any measurement of the Veteran's maximum exercise capacity, the 
Board finds that an additional VA examination is warranted to 
clarify the issue and determine the current severity of his 
respiratory disabilities.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (finding that if the medical evidence of record 
is insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The RO/AMC should also take the opportunity to obtain relevant VA 
treatment records from January 2009 to the present.  In addition, 
during the October 2010 Board hearing the Veteran reported 
treatment with Drs. A. and L.V.W. for his respiratory problems.  
It is unclear whether all relevant records from these treatment 
providers have been associated with the claims file and 
appropriate attempts should be made to secure them.  

Accordingly, the case is REMANDED for the following:

1.  Obtain all medical records for the 
Veteran's service-connected conditions from 
all relevant VA medical facilities from 
January 2009 to the present.  Document any 
negative responses in the file and provide 
the Veteran with an opportunity to submit 
such medical records.

2.  Ask the Veteran to confirm whether 
S.L.K., D.O. completed audiometric testing 
and to provide a release form, including 
contact information, authorizing VA to 
request records from S.L.K., D.O. and/or any 
other private treatment provider who has 
completed audiometric testing and develop 
accordingly.  

Ask the Veteran to provide a release form, 
including contact information, authorizing VA 
to request records for treatment of the 
Veteran's respiratory disabilities from 
Dr. A. and Dr. L.V.W. and develop 
accordingly.  

Associate with the claims file all records 
obtained or any response subsequently 
received pursuant to these requests.  If any 
requested records are unavailable, clearly 
document the claims file to that effect and 
notify the Veteran of any inability to obtain 
these records, in accordance with 38 C.F.R. 
§ 3.159(e).

3.  After obtaining the above VA and private 
records, to the extent available, schedule 
the Veteran for a VA audiological examination 
(with audiometric studies and Maryland CNC 
speech discrimination testing) to ascertain 
the current severity of his bilateral hearing 
loss.  The claims file should be provided to 
the appropriate examiner for review and the 
examiner should note that it has been 
reviewed.  The examiner should comment on the 
nature and extent of any impairment of social 
and/or occupational functioning due to 
hearing loss that would be expected given the 
degree of severity of the disability found.  
The examiner must provide a rationale for all 
opinions expressed.

4.  After obtaining the above VA and private 
records, to the extent available, schedule 
the Veteran for a respiratory examination to 
ascertain the severity of his service-
connected respiratory disabilities.  The 
claims file should be provided to the 
examiner for review and the examiner should 
note that it has been reviewed.  The examiner 
should report all pertinent symptomatology 
and findings in detail and must provide the 
rationale for all opinions expressed.  The 
examiner should complete all indicated 
diagnostic tests and studies, to include PFT 
and chemical or exercise stress test.  The 
diagnostic testing should also include a 
measurement of the Veteran's maximum exercise 
capacity, in terms of ml/kg/min of oxygen 
consumption.  If the examiner determines that 
any of the requested tests are unnecessary or 
contraindicated, he or she must provide a 
rationale for that conclusion.  

5.  After completing the above development, 
readjudicate the Veteran's claims.  If a 
complete grant of benefits is not awarded for 
either claim, issue a supplemental statement 
of the case to the Veteran and his 
representative, and provide them an 
opportunity to respond, before returning the 
case to the Board.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


